COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  IN RE:                                                          No. 08-21-00150-CR
                                                  §
  THE STATE OF TEXAS,                                       AN ORIGINAL PROCEEDING
                                                  §
  RELATOR.                                                  IN A WRIT OF PROHIBITION
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of prohibition against

the Honorable Pedro Gomez, Jr., Judge of the 112th District Court of Regan County, Texas, and

concludes that Relator’s petition for writ of prohibition should be dismissed as moot. We therefore

dismiss the petition for writ of prohibition for want of jurisdiction on mootness grounds, in

accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 10TH OF SEPTEMBER, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.